Title: To George Washington from Lieutenant General John Burgoyne, 25 November 1777
From: Burgoyne, John
To: Washington, George



Sir
Cambridge [Mass.] Novber 25 1777

Your Excellency will have observed by the dispatch from Sir Willm Howe to me which passed thorough your hands, that it was matter of great doubt whether the transports destined to carry the troops to England according to the Convention would be able to make the Port of Boston in this advanced season of the year; & therefore that it might be advisable to send them to Rhode Island, upon the supposition that a mere change of place, which made no alteration in the intent & meaning of the convention, would be readily agreed to.
That no time may be lost in an embarkation which I conceive will be equally desireable to the troops & to this Country in point of convenience, I take the earliest occasion to apply to your Excellency, or through your means if you judge necessary, to the Continental congress, for consent to march the troops to Providence, or such other place as may be commodious to pass them by small craft to Newport. This march to take place whenever advice shall be received of the arrival of the transports. Should any objection be against Rhode Island any convenient port in the Sound would equally answer the purpose.
Should any considerations arise which I do not foresee to make the whole proposal objectionable to yourself or the Congress, & the troops should be obliged thereby to wait the passage of the transports round Cape Cod, I in that case request passports for myself & my suite to Rhode Island in order to embark on board a separate frigate; not only matters of great private concern in business, but also my state of health requiring my speedy return to England.

I have no scruple, Sir, in asking this favour, at your hands, nor shall I have any in acknowledging it; confident that no duty is impaired by an intercourse of personal civilities in matters where the publick Cause cannot possibly be committed or affected.
The packet directed to Sir Willm Howe enclosed herewith contains recommendations in which the preferment of many meritorious individuals is deeply interested. I am persuaded Sir that description will be a full apology for troubling you to pass it by a trumpet. I have the honour to be Sir Your Most Obedient & Most Humble Servant

J: Burgoyne Lt Genl

